     Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 1 of 11 PageID# 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

LAURIE PUGH,

                               Plaintiff,

v.                                                                               3:21cv128
                                                                Civil Action No.__________

COSTCO WHOLESALE CORPORATION
999 Lake Drive
Issaquah, Washington 98027-8990

        Serve: CT Corporation System (Registered Agent)
               4701 Cox Road, Suite 285
               Glen Allen, Virginia 23060

                               Defendant.

                                            COMPLAINT

        COMES NOW Plaintiff Laurie Pugh (“Plaintiff”), by counsel, and states as follows for her

Complaint against Defendant Costco Wholesale Corporation (“Defendant”), for damages resulting

from its negligent maintenance of its premises:

                          NATURE OF ACTION, JURISDICTION, AND VENUE

        1.     This is a personal injury action arising as a result of a slip-and-fall incident that

occurred on May 5, 2019 at Defendant’s warehouse located at 1401 Mall Drive, North Chesterfield,

Virginia 23235.

        2.     Diversity jurisdiction exists in this case pursuant to 28 U.S.C. § 1332, as the parties

are completely diverse in citizenship and the amount in controversy exceeds $75,000.

        3.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because the events

underlying this action occurred within the jurisdiction of the United States District Court for the

Eastern District of Virginia, Richmond Division.
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 2 of 11 PageID# 13




                                            THE PARTIES

       4.      Plaintiff, age 54, is and was at all relevant times a resident of Chesterfield, Virginia.

       5.      At all times relevant herein, Defendant was and continues to be a Washington

corporation, authorized to conduct and conducting business in the Commonwealth of Virginia, with

its principal office located at 999 Lake Drive, Issaquah, Washington 98027.

                                                FACTS

       6.      On May 5, 2019, Defendant was the owner and operator of a warehouse located at

1401 Mall Drive, North Chesterfield, Virginia 23235. On that date, Plaintiff and her husband

went into Defendant’s warehouse to shop as invitees.

       7.      As Plaintiff was proceeding down one of the aisles within the warehouse, she

slipped and fell on a collection of water that had accumulated in the middle of the aisle, having

dripped down from an air conditioning unit in the roof above. In the puddle of water was a

cardboard box top; however, there were no warning signs or other devices to warn customers of

the presence of the water.

       8.      After Plaintiff’s fall, a Costco employee believed to be named “Jack,” and further

believed to be the warehouse manager, arrived upon the scene. “Jack” stated that he had been

aware of the dripping water that had fallen from above, and that he had been the individual who

had placed the cardboard box top on the ground to try and catch the water. “Jack” further stated

that he would go retrieve a trash can to catch additional water.

       9.      The following pictures of the scene, taken after Plaintiff’s fall, and after “Jack”

had brought in a trash can, reflect the extensive presence of water on the floor:




                                                   2
Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 3 of 11 PageID# 14




                                   3
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 4 of 11 PageID# 15




       10.    At the time of Plaintiff’s fall, one or more Costco employees, including at a

minimum “Jack,” knew that: (a) there was water on the floor; and (b) the water was a dangerous

and unsafe condition.



                                               4
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 5 of 11 PageID# 16




       11.     At the time of Plaintiff’s fall, these Costco employees, including at a minimum

“Jack,” were acting within the course and scope of their agency, service, and/or employment

with Costco, and as agents, servants, and/or employees of Costco.

       12.     At the time of Plaintiff’ fall, there were no warning signs or devices alerting

customers that there was water on the floor.

       13.     At all times relevant herein, upon information and belief, Costco hired people

who were responsible to keep the walking surfaces at the premises safe (hereinafter

“employees”). These responsibilities, included, but were not limited to:

       a.      Preventing collections of water on the walking surfaces at the premises;
       b.      Inspecting the premises to discover collections of water on the walking
               surfaces at the premises;
       c.      Removing collections of water on the walking surfaces at the premises as
               soon as possible; and
       d.      Warning customers and members of the premises of collections of water on
               the walking surfaces at the premises that could not be removed.

       14.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to keep the warehouse premises safe.

       15.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to prevent dangerous and unsafe conditions from being present on its

premises.

       16.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to inspect its premises to discover dangerous and unsafe conditions.

       17.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to fix dangerous and uns afe conditions on its premises of which

it was or should have been aware.


                                                 5
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 6 of 11 PageID# 17




       18.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to clean spills of water on its floors of which it was aware or should

have been aware as soon as possible.

       19.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to warn of dangerous and unsafe conditions on its premises of which

it was or should have been aware that could not be fixed.

       20.     At all times relevant herein, Defendant, its employees, agents, and servants, and

each of them, had a duty to warn of spills of water on its floors of which it was aware or should

have been aware that could not be cleaned.

       21.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to keep its premises safe.

       22.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to prevent dangerous and unsafe conditions from being present on its

premises.

       23.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to inspect its premises to discover dangerous and unsafe conditions.

       24.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to fix dangerous and unsafe conditions on its premises of which it was or

should have been aware.

       25.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to clean spills of water on its floors of which it was or should have been

aware as soon as possible.

       26.     Defendant, its employees, agents, and servants, and each of them, breached these
                                               6
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 7 of 11 PageID# 18




duties by choosing not to warn of dangerous and unsafe conditions on its premises of which it

was or should have been aware that could not be fixed.

       27.     Defendant, its employees, agents, and servants, and each of them, breached these

duties by choosing not to warn of spills of water on its floors of which it was aware or should

have been aware that could not be cleaned.

       28.     As a direct and proximate result of the negligence of Defendant, its employees,

agents, and servants, and each of them, Plaintiff was injured and suffered damages.

                                     COUNT I -- NEGLIGENCE

       29.     Plaintiff restates and incorporates herein the allegations set forth in Paragraphs 1

through 28 of the Complaint.

       30.     At all relevant times herein, Defendant had a non-delegable duty to maintain its

premises in a reasonably safe condition.

       31.      Further, it was Defendant’s duty to use reasonable care in managing, inspecting,

designing, configuring, leasing, clearing, cleaning, and maintaining the premises, and to use

ordinary care to have the premises in a reasonably safe condition, and to use ordinary care to

correct or warn an invitee of any unsafe condition that Defendant knew about or should have

known about.

       32.     The water referenced above was a dangerous and unsafe condition on Defendant’s

property, and Defendant was aware and had notice of the dangerous and unsafe condition, and

Plaintiff slipped and fell as a result of the dangerous and unsafe condition.

       33.     The Plaintiff’s fall was directly and proximately caused by carelessness,

recklessness, and negligence of Defendant in constructing, managing, inspecting, designing,

configuring, leasing, clearing, cleaning, and maintaining the premises, and in Defendant’s failure
                                                 7
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 8 of 11 PageID# 19




to use ordinary care to have the premises in a reasonably safe condition, and failure to warn the

Plaintiff of the dangerous or unsafe conditions.

       34.     Defendant is liable for the negligence of any of its employees, agents, and/or

servants under the doctrine of respondeat superior, who contributed to allowing the dangerous

and unsafe condition to remain and/or form.

       35.     As a direct and proximate result of the aforesaid negligence of Defendant, the

aforementioned incident occurred and Plaintiff suffered the following damages: severe injuries;

physical pain and mental anguish, including past, present, and that which she may reasonably be

expected to suffer in the future; inconvenience, including past, present, and that which she may

reasonably be expected to suffer in the future; medical expenses, including past, present, and that

which she may reasonably be expected to suffer in the future; loss of past and future income; and

other damages as allowed by law.

       WHEREFORE, the Plaintiff, Laurie Pugh, respectfully prays for judgment and an award

of execution against Defendant Costco Wholesale Corporation in the sum of FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00), plus pre-judgment interest from May 5, 2019 to the

present and post-judgment interest, plus costs and other relief as may be warranted.

       TRIAL BY JURY IS DEMANDED.

       DATED: March 2, 2021.

                                                       LAURIE PUGH

                                                       By: /s/ Mark Dennis Dix
                                                               Counsel




                                                   8
  Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 9 of 11 PageID# 20




Mark D. Dix [VSB No. 42718]
COMMONWEALTH LAW GROUP, PLLC
3311 West Broad Street
Richmond, Virginia 23230
Tel.: (804) 999-9999
Fax: (866) 238-6415
Email: mdix@hurtinva.com

Counsel for Plaintiff




                                     9
Case 3:21-cv-00128-JAG Document 1 Filed 03/02/21 Page 10 of 11 PageID# 21
01212324                                                            567189 Filed
                                       Case 3:21-cv-00128-JAG Document      ÿ8703/02/21
                                                                                   ÿÿ5  ÿ5 9Page
                                                                                                  9 11 of 11 PageID# 22
              5 !"ÿ!#$!%ÿÿ4033&                                                                                      5*#ÿ++,*
              '96ÿ 8()                                                                                                +5*-ÿ#$.
/012ÿ45678769ÿ:7;5<ÿ=<>ÿ??ÿ@/ABC7;DÿE01ÿ?FG
HIJKLJMNOPKL                                                                                                                                                            4ÿ"8  9 

 QRST                                                           QTUVWXYSXZ[                                                                                                  R\Z][S

 + 8ÿ2                    TQ^RÿYR`aZ^ÿYR`\T[SU                  TQ^RÿYR`aZ^ÿYR`\T[SU                                                                                        jklmnll
 '7 (9                   b34ÿ *"c dÿde                     f9ÿ7 8ÿ ÿ8ÿ+ 8ÿ2gÿ2324ÿ767 ÿÿ#h5ÿ'5i%hÿ'5i+!"d
                          5o.5!#*$5                            +"c#                                            5*#
                          h5                                     8(ÿ7(ÿ 97                                     +5*-ÿ#$.
                          2204b
                                                                *f5*#d
                                                                ipÿ7ÿ7ÿÿ77ÿ*7q 8(ÿ9r86 9 ÿr8ÿ ÿ7997ÿ 87ÿq99ÿsÿ( ÿrÿ7ÿ 87ÿ9ÿÿ8
                                                                    ÿ'7 7ÿ7tÿ tÿ78




11 6789 78761 991877                                                                                                                                       414
